 

Exhibit 10.12

 

AMENDMENT AND CORRECTION TO TERMINALING SERVICES AGREEMENT

(December 1, 2014)

 

This Amendment and Correction to Terminaling Services Agreement is made as of
the 1st day of December, 2014 between Center Point Terminal Company, LLC, a
Delaware limited liability company (“Terminal”), and Enjet, LLC, a Texas limited
liability company (“Customer”).

 

RECITALS

 

A.             Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended by that certain Amendment
to Terminaling Services Agreement dated March 1, 2014, and as further amended by
that certain Amendment to Terminaling Services Agreement dated November 1, 2014
(collectively, the “Agreement”), which Agreement provides for the storage and
handling of residual petroleum products as specified therein at the Terminal
Facilities.

 

B.             Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendments.

 

2.1.          Correction to Stipulated Volumes at the Baton Rouge, Louisiana
Terminal Facility. Terminal and Customer incorrectly listed the volume of the
dedicated storage provided to Customer at the Baton Rouge Terminal Facility as
totaling 711,242 barrels. The correct volume amount is 693,744 barrels.
Consistent with invoices issued, Customer’s Stipulated Volumes shall be revised
to reflect the correct amount of the dedicated storage reserved at the Baton
Rouge Terminal Facility as shown on the Amended Schedule C attached hereto and
incorporated herein by this reference.

 

1

 

 

2.2.          Amendment to Section 1 of the Agreement. Section 1 of the
Agreement shall be amended to add the following sentence: “If, for any reason
(other than a force majeure event, which circumstance is provided for in Section
11.1 herein), the capacity available to Customer at a Terminal Facility is less
than the amount specified on Schedule C, then in such event the Stipulated
Volumes shall be reduced to the extent and for such period of time that such
unavailability precludes Customer from meeting its Stipulated Volumes.”

 

2.3.          Amendment to Section 4.1 of the Agreement. Section 4.1 of the
Agreement shall be amended to read as follows: “If additional storage is
available, Customer may increase its Stipulated Volumes on the same terms and
conditions as set forth in this Agreement or elect to utilize such storage on a
“spot” basis. In no event shall the Storage Rates, the Excess Storage Fees, or
the Ancillary and Additive Services Fees for such additional storage be less
than the amounts set forth in this Agreement. Either party may decrease such
“spot” storage upon no less than thirty (30) days advance notice.”

 

3.            No Other Modification. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Kenneth E. Fenton   Name:
Kenneth E. Fenton   Title:   Executive Vice President       ENJET, LLC        
By: /s/ L. Peter Byler   Name: L. Peter Byler   Title:   President

 

2

 

 

AMENDED SCHEDULE C

 

STIPULATED VOLUMES

 

Terminal  Stipulated Volume (barrels)   Initial Contract Term
(estimated commencement
8-14-13) Baton Rouge   693,744   5 Years Galveston   439,900   5 Years Total
Stipulated Volumes   1,133,644    

 

3

